Exhibit 10.2

 

EXECUTION COPY

 

TWELFTH AMENDMENT TO CREDIT AGREEMENT

 

TWELFTH AMENDMENT, dated as of August 13, 2014 (this “Amendment”), by and among
HUNTSMAN INTERNATIONAL LLC, a Delaware limited liability company (the
“Borrower”), JPMORGAN CHASE BANK, N.A., as Administrative Agent (in such
capacity, the “Administrative Agent”), and JPMORGAN CHASE BANK, N.A., as an
“Incremental Term Loan Lender” (in such capacity, the “2014-1 Incremental Term
Lender”).

 

RECITALS:

 

WHEREAS, the Borrower, the lenders from time to time party thereto, the agents
from time to time party thereto and the Administrative Agent have heretofore
entered into that certain credit agreement dated as of August 16, 2005 (as
heretofore amended, restated, supplemented or otherwise modified by the Consent
and First Amendment to Credit Agreement dated as of December 12, 2005, the
Consent and Second Amendment to Credit Agreement and Amendment to Security
Documents dated as of June 30, 2006, the Third Amendment to Credit Agreement
dated as of April 19, 2007, the Fourth Amendment to Credit Agreement dated as of
June 22, 2009, the Fifth Amendment to Credit Agreement dated as of March 9,
2010, the Sixth Amendment to Credit Agreement dated as of March 7, 2011, the
Seventh Amendment to Credit Agreement dated as of March 6, 2012, the Eighth
Amendment to Credit Agreement dated as of March 11, 2013, the Ninth Amendment to
Credit Agreement dated as of August 22, 2013, the Tenth Amendment to Credit
Agreement dated as of October 15, 2013 and the Eleventh Amendment to Credit
Agreement dated as of  August 12, 2014 and as may be further amended, restated,
supplemented or otherwise modified in accordance with its terms, the “Credit
Agreement”) (capitalized terms used but not defined herein having the meaning
provided in the Credit Agreement).

 

WHEREAS, the Borrower has hereby notified the Administrative Agent that it is
requesting Incremental Term Loans pursuant to Section 2.13(a) of the Credit
Agreement;

 

WHEREAS, pursuant to Section 2.13 of the Credit Agreement, (i) the Borrower may
obtain Incremental Term Loans by, among other things, entering into an
Incremental Amendment with lenders providing such Incremental Term Loans setting
forth the terms and conditions of such Incremental Term Loans not covered by the
Credit Agreement and (ii) no consent of any Lender (other than any lender making
such Incremental Term Loans) is required to permit the borrowing of such
Incremental Term Loans or to effectuate such Incremental Amendment;

 

WHEREAS, the Borrower has requested that the 2014-1 Incremental Term Lender make
Incremental Term Loans in an aggregate principal amount equal to $50,000,000
(the Additional Term Loans made in such principal amount on the Twelfth
Amendment Effective Date (as defined below), the “2014-1 Incremental Term
Loans”);

 

WHEREAS, the 2014-1 Incremental Term Loans to be made on the Twelfth Amendment
Effective Date shall be funded into escrow (the “Escrow Funding”) pursuant to
the Escrow and Security Agreement dated as of August 12, 2014 (the “Escrow
Agreement”) among Wilmington Trust, National Association, in its capacity as
escrow agent, depositary bank and securities intermediary thereunder (the
“Escrow Agent”), the Borrower, in its capacity as the “Grantor” thereunder and
the Administrative Agent;

 

WHEREAS, upon the consummation of the Rockwood Acquisition or the Other Debt
Financing and the satisfaction of the conditions set forth in the Escrow
Agreement, the 2014-1 Additional

 

--------------------------------------------------------------------------------


 

Term Loans shall be released from escrow pursuant to the Escrow Agreement (the
“Escrow Release”); and

 

WHEREAS, the 2014-1 Incremental Term Lender has indicated its willingness to
lend the 2014-1 Incremental Term Loans on the terms and subject to the
conditions of this Amendment.

 

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

 

1.             Making of the 2014-1 Incremental Term Loans. Subject to the terms
and conditions set forth in Section 3, the 2014-1 Incremental Term Lender agrees
to make the 2014-1 Incremental Term Loans to the Borrower on the Twelfth
Amendment Effective Date.  The proceeds of the 2014-1 Incremental Term Loans
made on the Twelfth Amendment Effective Date shall be funded into escrow
pursuant to, and on the terms set forth in, the Escrow Agreement.  Subject to
the satisfaction or waiver of the conditions set forth in Section 5.5 or
Section 5.6 of the Credit Agreement, as applicable, and any additional
conditions set forth in the Escrow Agreement, the 2014-1 Incremental Term Loans
shall be released from escrow on the Eleventh Amendment Release Date.  If the
2014-1 Additional Term Loans Termination Date occurs, the proceeds of the 2014-1
Incremental Term Loans shall be released from escrow on the conditions set forth
in the Escrow Agreement and applied to repay the 2014-1 Incremental Term Loans
in accordance with Section 2.1(e) of the Credit Agreement.

 

2.             Terms of 2014-1 Additional Term Loans and Amendments to the
Credit Agreement.  Except for the reference to “2014-1 Additional Term Loans”
and “2014-1 Additional Term Lenders” in the first sentence of Section 2.1(e) of
the Credit Agreement, the 2014-1 Incremental Term Loans shall have terms
identical to the 2014-1 Additional Term Loans and shall otherwise be subject to
the provisions, including any provisions restricting the rights, or regarding
the obligations, of the Credit Parties or any provisions regarding the rights of
the 2014-1 Additional Term Lenders, of the Credit Agreement and the other Loan
Documents, each reference to a “2014-1 Additional Term Loans” in the Loan
Documents shall be deemed to include the 2014-1 Incremental Term Loans and each
reference to “2014-1 Additional Term Lender” in the Loan Documents shall be
deemed to include the 2014-1 Incremental Term Lender, and the definitions of the
terms “2014-1 Additional Term Loan” and “2014-1 Additional Term Lender” shall be
deemed modified to include the 2014-1 Incremental Term Loans and 2014-1
Incremental Term Lenders, respectively.

 

(b)           The definition of “Scheduled 2014-1 Additional Term Loan
Repayments” in Section 1.1 of the Credit Agreement shall be amended by adding
the term “and the Twelfth Amendment Effective Date” after each occurrence of the
term “on the Eleventh Amendment Effective Date”.

 

(c)           Section 1.1 of the Credit Agreement shall be amended by adding the
following definitions:

 

“Twelfth Amendment” means the Twelfth Amendment, dated as of August 13, 2014,
among the Borrower, the Administrative Agent and JPMorgan Chase Bank, N.A., in
its capacity as the 2014-1 Incremental Term Loan Lender.

 

“Twelfth Amendment Effective Date” has the meaning assigned thereto in the
Twelfth Amendment.

 

2

--------------------------------------------------------------------------------


 

3.             Conditions to Effectiveness.  This Amendment shall become
effective, and the 2014-1 Incremental Term Loans shall be made, on the date that
the following conditions shall have been satisfied (the “Twelfth Amendment
Effective Date”):

 

(i)            Amendment Signatures. The Administrative Agent shall have
received (i) this Amendment, duly executed and delivered by the Borrower, the
Administrative Agent and the 2014-1 Incremental Term Lender and (ii) the Consent
and Reaffirmation, in the form attached hereto as Exhibit A duly executed and
delivered by the Borrower and each of the Subsidiary Guarantors.

 

(ii)           Fees and Expenses. The Borrower shall have paid, to the extent
invoiced in reasonable detail at least two (2) Business Days prior to the
Twelfth Amendment Effective Date (x) the reasonable costs and expenses of the
Administrative Agent and the 2014-1 Incremental Term Lender in connection with
the preparation, reproduction, execution and delivery of this Amendment and all
other Loan Documents entered into in connection herewith (including, without
limitation, the reasonable fees and out-of-pocket expenses of counsel for the
Administrative Agent with respect thereto) and (y) any fees payable to the
2014-1 Incremental Term Loan Lender or any of its Affiliates in connection with
the transactions contemplated by this Amendment.

 

(iii)          Notes.  The Borrower shall have duly executed and delivered to
the Administrative Agent notes in the form of Exhibit 2.2(a)(7) to the Credit
Agreement, payable to the 2014-1 Incremental Term Lender if it has requested a
note in the amount of its 2014-1 Incremental Term Loans after giving effect to
this Amendment, all of which shall be in full force and effect.

 

(iv)          Opinion of Counsel.  The Administrative Agent shall have received
from Latham & Watkins LLP, special counsel to the Borrower, an opinion in the
form attached hereto as Exhibit B, addressed to the Administrative Agent and
each of the Lenders and dated the Twelfth Amendment Effective Date.

 

(v)           Secretary’s Certificate, Etc.  The Administrative Agent shall have
received (i) a certificate as to the good standing of the Borrower and each
Subsidiary Guarantor as of a recent date, from the Secretary of State of its
state of organization; (ii) a certificate of the secretary or assistant
secretary of the Borrower and each Subsidiary Guarantor dated on or about the
Twelfth Amendment Effective Date and certifying (A) that attached thereto is a
true and complete copy of (1) the by-laws (or equivalent thereof) (or a
certification that the by-laws (or equivalent thereof) have not changed since
the Eleventh Amendment Effective Date) and (2) the certificate or articles of
incorporation, certified as of a recent date by the Secretary of State of the
applicable state of organization, in each case of the Borrower or such
Subsidiary Guarantor as in effect on the Twelfth Amendment Effective Date and at
all times since a date prior to the date of the resolutions described in clause
(B) below (or, if such by-laws (or equivalent thereof) or certificate or
articles of incorporation have not been amended or modified since the most
recent delivery thereof to the Administrative Agent, certifying that no such
amendment or modification has occurred), (B) that attached thereto is a true and
complete copy of resolutions duly adopted by the board of directors (or
equivalent thereof) of the Borrower or such Subsidiary Guarantor authorizing the
execution, delivery and performance of the Loan Documents to which such person
is a party, and that such resolutions have not been modified, rescinded or
amended and are in full force and effect and (C) as to the incumbency and
specimen signature of each officer executing this Amendment or the Consent and
Reaffirmation

 

3

--------------------------------------------------------------------------------


 

Agreement on behalf of the Borrower or such Subsidiary Guarantor; (iii) a
certificate of another officer as to the incumbency and specimen signature of
the secretary or assistant secretary executing the certificate pursuant to
clause (ii) above.

 

(vi)          Officer’s Certificate.  The Administrative Agent shall have
received a certificate, dated the Twelfth Amendment Effective Date and signed by
a Responsible Officer on behalf of the Borrower, confirming that (i) the
Borrower has complied with the requirements of Section 7.11(b) of the Credit
Agreement with respect to all Subsidiaries formed or acquired on or after the
Eleventh Amendment Effective Date and (ii) the representations and warranties
contained in Section 5 hereof are true and correct as of the Twelfth Amendment
Effective Date.

 

(vii)         Notice of Borrowing. The Borrower shall have delivered to the
Administrative Agent a Notice of Borrowing with respect to the 2014-1
Incremental Term Loans in accordance with the requirements of Section 2.5 of the
Credit Agreement or otherwise satisfactory to the Administrative Agent.

 

(viii)        Solvency Certificate. The Borrower shall have delivered to the
Administrative Agent a solvency certificate from the chief financial officer or
other officer with equivalent duties of the Borrower (after giving effect to the
incurrence of the 2014-1 Incremental Term Loans on the Twelfth Amendment
Effective Date) in form and substance reasonably satisfactory to the
Administrative Agent.

 

(ix)          Compliance Certificate.  The Borrower shall have delivered to
Administrative Agent a Compliance Certificate for the period of four full Fiscal
Quarters immediately preceding the incurrence of the 2014-1 Incremental Term
Loans (prepared in good faith and in a manner and using such methodology which
is consistent with the most recent financial statements delivered pursuant to
Section 7.1 of the Credit Agreement) giving pro forma effect to such incurrence
and evidencing compliance with the covenant set forth in Article IX of the
Credit Agreement.

 

4.             Post-Effective Date Requirements. Within the times set forth in
Section 7.16 of the Credit Agreement (or such later date acceptable to the
Administrative Agent in its sole discretion in writing), the Borrower shall
deliver to the Administrative Agent those items set forth in Section 7.16 of the
Credit Agreement.  For the avoidance of doubt, the 2014-1 Additional Term Loans
for the purpose of Section 7.16 of the Credit Agreement shall include the 2014-1
Incremental Term Loans.

 

5.             Representations and Warranties.  On and as of the Twelfth
Amendment Effective Date, before and after giving effect to the incurrence of
the 2014-1 Incremental Term Loans, the Borrower hereby represents and warrants
to each Lender as follows:

 

(i)            this Amendment has been duly authorized, executed and delivered
by the Borrower and constitutes a legal, valid and binding obligation of the
Borrower, enforceable against the Borrower, in accordance with its terms, and
the Credit Agreement after giving effect to this Amendment, constitutes the
legal, valid and binding obligation of the Borrower enforceable against the
Borrower in accordance with its terms (in each case, except to the extent that
the enforceability hereof or thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws generally affecting
creditors’ rights and by equitable principles (regardless of whether enforcement
is sought in equity or at law));

 

4

--------------------------------------------------------------------------------


 

(ii)           each of the representations and warranties contained in
Article VI of the Credit Agreement and in the other Loan Documents are true and
correct in all material respects (without duplication of any materiality
qualifier contained therein) as of the Twelfth Amendment Effective Date, as
though made on and as of such time, except to the extent such representations
and warranties are expressly made as of a specific date, in which event such
representations and warranties are true and correct as of such specified date;

 

(iii)          no Event of Default or Unmatured Event of Default has occurred
and is continuing; and

 

(iv)          the 2014-1 Incremental Term Loans are not prohibited by the terms
of any Public Note Document.

 

6.             References to and Effect on the Credit Agreement.

 

(a)           On and after the Twelfth Amendment Effective Date each reference
in the Credit Agreement to “this Agreement,” “hereunder,” “hereof,” “herein,” or
words of like import, and each reference to the “Credit Agreement,”
“thereunder,” “thereof,” “therein,” or words of like import in respect of the
Credit Agreement, as the case may be, in the Loan Documents and all other
documents (the “Ancillary Documents”) delivered in connection with the Credit
Agreement shall mean and be a reference to the Credit Agreement as hereby
amended.

 

(b)           Except as specifically amended above, the Credit Agreement, and
the other Loan Documents and all other Ancillary Documents shall remain in full
force and effect and are hereby ratified and confirmed.

 

(c)           The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of the Lenders or the Administrative Agent under the Credit
Agreement, the Loan Documents or the Ancillary Documents.

 

7.             Use of Proceeds.  The Borrower covenants and agrees that it will
use the proceeds of the 2014-1 Incremental Term Loans for (i) working capital
and other general corporate purposes, (ii) for Rockwood Acquisition-Related
Purposes, (iii) to consummate the Other Debt Refinancing or (iv) to consummate
the repayment required pursuant to Section 2.1(e).

 

8.             Miscellaneous.

 

(a)           Execution in Counterparts.  This Amendment may be executed in one
or more counterparts, each of which, when executed and delivered, shall be
deemed to be an original and all of which counterparts, taken together, shall
constitute but one and the same document with the same force and effect as if
the signatures of all of the parties were on a single counterpart, and it shall
not be necessary in making proof of this Amendment to produce more than one
(1) such counterpart.  Delivery of an executed signature page to this Amendment
by telecopy or electronic (pdf) transmission shall be deemed to constitute
delivery of an originally executed signature page hereto.

 

(b)           Governing Law.  THIS AMENDMENT SHALL BE DEEMED TO BE A CONTRACT
MADE UNDER THE LAWS OF THE STATE OF NEW YORK, AND FOR ALL PURPOSES SHALL BE
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS AND DECISIONS OF SAID STATE.

 

5

--------------------------------------------------------------------------------


 

(c)           Headings.  Headings used in this Amendment are for convenience of
reference only and shall not affect the construction of this Amendment.

 

(d)           Integration.  This Amendment, the other agreements and documents
executed and delivered pursuant to this Amendment and the Credit Agreement
constitute the entire agreement among the parties hereto with respect to the
subject matter hereof.

 

(e)           Loan Document.  This Amendment is an Incremental Amendment
contemplated by Section 2.13(d) of the Credit Agreement and shall constitute a
Loan Document.

 

(f)            Binding Effect.  This Amendment shall be binding upon and inure
to the benefit of and be enforceable by the Borrower and the Administrative
Agent and the Lenders and their respective successors and assigns.  Except as
expressly set forth to the contrary herein, this Amendment shall not be
construed so as to confer any right or benefit upon any Person other than the
Borrower, the Administrative Agent and the Lenders and their respective
successors and permitted assigns.

 

(g)           Consent to Jurisdiction; Waiver of Jury Trial.

 

(i)            Each party hereby irrevocably submits to the non-exclusive
jurisdiction of any United States federal or New York State court sitting in the
City of New York in any action or proceeding arising out of or relating to this
Amendment, and hereby irrevocably agrees that all claims in respect to such
action or proceeding may be heard and determined in any such United States
federal or New York State court and the Borrower and each Lender irrevocably
waive any objection, including, without limitation, any objection to the laying
of venue or based on the grounds of forum non conveniens which any of them may
now or hereafter have to the bringing of any such action or proceeding in such
respective jurisdictions.

 

(ii)           Each of the parties hereto irrevocably waives trial by jury in
any action or proceeding with respect to this Amendment or any other Loan
Document.

 

[Signature pages follow]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Amendment as of the date first written
above.

 

 

 

HUNTSMAN INTERNATIONAL LLC

 

 

 

By:

 

 

Name:

 

Title:

 

SIGNATURE PAGE TO
HUNTSMAN INTERNATIONAL LLC TWELFTH AMENDMENT

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

SIGNATURE PAGE TO
HUNTSMAN INTERNATIONAL LLC TWELFTH AMENDMENT

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as the 2014-1 Additional Term Loan Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

SIGNATURE PAGE TO
HUNTSMAN INTERNATIONAL LLC TWELFTH AMENDMENT

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

CONSENT AND REAFFIRMATION

 

[                ], 2014

 

Reference is made to (i) the Credit Agreement dated as of August 16, 2005 (as
heretofore amended, restated, supplemented or otherwise modified by the Consent
and First Amendment to Credit Agreement dated as of December 12, 2005, the
Consent and Second Amendment to Credit Agreement and Amendment to Security
Documents dated as of June 30, 2006, the Third Amendment to Credit Agreement
dated as of April 19, 2007, the Fourth Amendment to Credit Agreement dated as of
June 22, 2009, the Fifth Amendment to Credit Agreement dated as of March 9,
2010, the Sixth Amendment to Credit Agreement dated as of March 7, 2011, the
Seventh Amendment to Credit Agreement dated as of March 6, 2012, the Eighth
Amendment to Credit Agreement dated as of March 11, 2013, the Ninth Amendment to
Credit Agreement dated as of August 22, 2013, the Tenth Amendment to Credit
Agreement dated as of October 15, 2013 and the Eleventh Amendment to Credit
Agreement dated as of August 12, 2014 and as may be further amended, restated
supplemented or otherwise modified in accordance with its terms, the “Credit
Agreement”), by and among Huntsman International LLC, a Delaware limited
liability company (the “Borrower”), JPMorgan Chase Bank, N.A., as Administrative
Agent, the Agents party thereto and the Lenders party thereto and (ii) the
Twelfth Amendment to Credit Agreement (the “Twelfth Amendment”) dated as of even
date herewith, among the Borrower, the Lenders party thereto and the
Administrative Agent.  Unless otherwise defined herein, capitalized terms used
herein and defined in the Credit Agreement (as amended by the Twelfth Amendment,
the “Amended Credit Agreement”) are used herein as therein defined.

 

1.             Each of the undersigned hereby (a) acknowledges receipt of a copy
of the Twelfth Amendment, (b) consents to and approves the execution, delivery
and performance of the Twelfth Amendment and the performance of the Credit
Agreement as amended by the Twelfth Amendment.

 

2.             After giving effect to the Twelfth Amendment, incurrence of the
Additional Term Loan thereunder and the amendments and modifications to the Loan
Documents (including, without limitation, waivers of provisions of any Loan
Documents) effectuated by the Twelfth Amendment (collectively, the
“Modifications”), each of the undersigned ratifies, reaffirms and agrees to
perform all of its obligations under each Loan Document to which it is a party
(whether as original signatory thereto, by supplement thereto, by operation of
law or otherwise), and agrees that all such obligations remain in full force and
effect including, without limitation, all of its obligations under each of the
following Loan Documents to which it is a party:

 

(a)           the Amended Credit Agreement;

 

(b)           each Note;

 

(c)           each Security Document, including without limitation:  (i) the
Collateral Security Agreement dated as of August 16, 2005, as heretofore
amended, modified or supplemented (including by Supplement No. 1 to Collateral
Security Agreement dated as of December 20, 2005, Supplement No. 2 to Collateral
Security Agreement dated as of December 22, 2010, Supplement No. 3 to Collateral
Security Agreement dated as of December 20, 2012 and Second Amendment to
Collateral Security Agreement dated as of October 15, 2013), (ii) the Pledge
Agreement dated as of August 16, 2005, as heretofore amended, modified or
supplemented (including

 

--------------------------------------------------------------------------------


 

by Supplement No. 1 to Pledge Agreement dated as of December 20, 2005,
Supplement No. 2 to Pledge Agreement dated as of December 22, 2010, Supplement
No. 3 to Pledge Agreement dated as of December 20, 2012 and Second Amendment to
Pledge Agreement dated as of October 15, 2013), (iii) the UK Pledge Agreements,
(iv) the UK Debenture, and (v) the Mortgages; and

 

(d)           each Guaranty, including, without limitation, the Subsidiary
Guaranty dated as of August 16, 2005, as heretofore amended, modified or
supplemented (including by Supplement No. 1 to Subsidiary Guaranty dated as of
December 20, 2005, Supplement No. 2 to Subsidiary Guaranty dated as of December
 20, 2005, Supplement No. 3 to Subsidiary Guaranty dated as of December 20,
2005, Supplement No. 4 to Subsidiary Guaranty dated as of December 22, 2010,
Supplement No. 5 to Subsidiary Guaranty dated as of December 20, 2012 and Second
Amendment to Subsidiary Guaranty dated as of October 15, 2013).

 

3.             After giving effect to the Twelfth Amendment and the
modifications effectuated thereby, each of the undersigned, with respect to each
Security Document to which it is a party (a) reaffirms and ratifies the Liens
granted by the undersigned under such Security Document and (b) confirms and
acknowledges that the Liens granted by the undersigned under such Security
Document remain in full force and effect.

 

4.             After giving effect to the Twelfth Amendment and the
modifications effectuated thereby, each of the undersigned agrees that, from and
after the Twelfth Amendment Effective Date, each reference to “the Credit
Agreement” in the Loan Documents shall be deemed to be a reference to the
Amended Credit Agreement.

 

5.             Each of the undersigned agrees that this Consent and
Reaffirmation is made for the benefit of the Administrative Agent, the Lenders
from time to time party to the Credit Agreement and the other persons secured by
any of the Security Documents (whether defined in such Security Documents as
“Secured Parties” or otherwise).

 

6.             EACH OF THE UNDERSIGNED AGREES THAT THIS CONSENT AND
REAFFIRMATION SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.

 

[SIGNATURE PAGES FOLLOW]

 

A-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Consent and Reaffirmation to
be duly executed and delivered as of the date first written above.

 

 

 

HUNTSMAN INTERNATIONAL LLC

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

EXECUTED as a deed by

 

TIOXIDE AMERICAS LLC

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

Witnessed by:

 

 

 

 

Executed and delivered as a deed on behalf of TIOXIDE GROUP acting by:

 

 

 

 

 

 

 

Name:

 

Title:

 

 

 

 

 

 

 

Name:

 

Title:

 

SIGNATURE PAGE TO
HUNTSMAN INTERNATIONAL LLC TWELFTH AMENDMENT

CONSENT AND REAFFIRMATION

 

--------------------------------------------------------------------------------


 

AIRSTAR CORPORATION

HUNTSMAN ADVANCED MATERIALS AMERICAS LLC

HUNTSMAN ADVANCED MATERIALS LLC

HUNTSMAN AUSTRALIA HOLDINGS LLC

HUNTSMAN AUSTRALIA LLC

HUNTSMAN CHEMICAL PURCHASING LLC

HUNTSMAN ENTERPRISES LLC

HUNTSMAN ETHYLENEAMINES LLC

HUNTSMAN FUELS LLC

HUNTSMAN INTERNATIONAL FINANCIAL LLC

HUNTSMAN INTERNATIONAL FUELS LLC

HUNTSMAN INTERNATIONAL TRADING CORPORATION

HUNTSMAN MA INVESTMENT CORPORATION

HUNTSMAN MA SERVICES CORPORATION

HUNTSMAN PETROCHEMICAL LLC

HUNTSMAN PETROCHEMICAL PURCHASING LLC

HUNTSMAN PROCUREMENT LLC

HUNTSMAN PROPYLENE OXIDE LLC

HUNTSMAN PURCHASING, LTD.

By:         Huntsman Procurement LLC, its General Partner

HUNTSMAN SURFACTANTS TECHNOLOGY CORPORATION

TIOXIDE AMERICAS (HOLDINGS) LLC

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

SIGNATURE PAGE TO
HUNTSMAN INTERNATIONAL LLC TWELFTH AMENDMENT

CONSENT AND REAFFIRMATION

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF OPINION

 

[See Attached]

 

--------------------------------------------------------------------------------